ANTARES PHARMA INC.

2008 EQUITY COMPENSATION PLAN

 

--------------------------------------------------------------------------------

ANTARES PHARMA, INC.

2008 EQUITY COMPENSATION PLAN

Effective as of the Effective Date (as set forth in Section 18(f)), the Antares
Pharma, Inc. 2008 Equity Compensation Plan (the “Plan”) is hereby established as
a successor to the 1993 Stock Option Plan (the “1993 Plan”), 1996 Stock Option
Plan (the “1996 Plan”), Amended and Restated 2001 Stock Option Plan for
Non-Employee Directors and Consultants (the “2001 Directors and Consultants
Plan”), Amended and Restated 2001 Incentive Stock Option Plan for Employees (the
“2001 Employees Plan”) and 2006 Equity Incentive Plan (the “2006 Plan”) (the
1993 Plan, 1996 Plan, 2001 Directors and Consultants Plan, 2001 Employees Plan
and the 2006 Plan collectively, the “Prior Plans”). The Prior Plans are hereby
merged with and into this Plan effective as of the Effective Date, and no
additional grants shall be made thereafter under the Prior Plans. Outstanding
grants under the Prior Plans shall continue in effect according to their terms
as in effect before the Plan merger (subject to such amendments as the Committee
(as defined below) determines, consistent with the Prior Plans, as applicable),
and the shares with respect to outstanding grants under the Prior Plans shall be
issued or transferred under this Plan.

The purpose of the Plan is to provide (i) employees of Antares Pharma, Inc. (the
“Company”) and its subsidiaries, (ii) certain consultants and advisors who
perform services for the Company or its subsidiaries and (iii) non-employee
members of the Board of Directors of the Company with the opportunity to receive
grants of incentive stock options, nonqualified stock options, stock
appreciation rights, stock awards, stock units and other stock-based awards. The
Company believes that the Plan will encourage the participants to contribute
materially to the growth of the Company, thereby benefitting the Company’s
stockholders, and will align the economic interests of the participants with
those of the stockholders. The Plan shall be effective as of May 14, 2008,
subject to approval by the stockholders of the Company.

 

Section 1.

Definitions

The following terms shall have the meanings set forth below for purposes of the
Plan:

 

(a)

“Board” shall mean the Board of Directors of the Company.

(b)           “Cause” shall mean, except to the extent specified otherwise by
the Committee, a finding by the Committee that the Grantee (i) has breached his
or her employment or service contract with the Employer, (ii) has engaged in
disloyalty to the Employer, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty, (iii) has disclosed trade
secrets or confidential information of the Employer to persons not entitled to
receive such information, (iv) has breached any written non-competition,
non-solicitation or confidentiality agreement between the Grantee and the
Employer or (v) has engaged in such other behavior detrimental to the interests
of the Employer as the Committee determines.

 

(c)

“Change of Control” shall be deemed to have occurred if:

 

-1-

 



 

--------------------------------------------------------------------------------

(i)        Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a transaction in which the Company becomes a subsidiary of another
corporation and in which the stockholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such stockholders to more than 50% of all votes to which all
stockholders of the parent corporation would be entitled in the election of
directors.

(ii)       The consummation of (A) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors, or where the members of the Board,
immediately prior to the merger or consolidation, would not, immediately after
the merger or consolidation, constitute a majority of the board of directors of
the surviving corporation, (B) a sale or other disposition of all or
substantially all of the assets of the Company, or (C) a liquidation or
dissolution of the Company.

 

(d)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

(e)           “Committee” shall mean the committee, consisting of members of the
Board, designated by the Board to administer the Plan.

(f)            “Company” shall mean Antares Pharma, Inc. and shall include its
successors.

 

(g)

“Company Stock” shall mean common stock of the Company.

(h)           “Disability” or “Disabled” shall mean a Grantee’s becoming
disabled within the meaning of section 22(e)(3) of the Code, within the meaning
of the Employer’s long-term disability plan applicable to the Grantee or as
otherwise determined by the Committee.

(i)            “Dividend Equivalent” shall mean an amount determined by
multiplying the number of shares of Company Stock subject to a Grant by the
per-share cash dividend paid by the Company on its outstanding Company Stock, or
the per-share fair market value (as determined by the Committee) of any dividend
paid on its outstanding Company Stock in consideration other than cash.

(j)            “Employee” shall mean an employee of the Company or a subsidiary
of the Company.

(k)           “Employed by, or providing service to, the Employer” shall mean
employment or service as an Employee, Key Advisor or member of the Board (so
that, for purposes of exercising Options and SARs and satisfying conditions with
respect to Stock Awards

 

-2-

 



 

--------------------------------------------------------------------------------

and Performance Units, a Grantee shall not be considered to have terminated
employment or service until the Grantee ceases to be both an Employee, Key
Advisor and member of the Board).

 

(l)

“Employer” shall mean the Company and each of its subsidiaries.

(m)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(n)           “Exercise Price” shall mean the purchase price of Company Stock
subject to an Option.

 

(o)

“Fair Market Value” shall mean:

(i)        If the Company Stock is publicly traded, then the Fair Market Value
per share shall be determined as follows: (A) if the principal trading market
for the Company Stock is a national securities exchange, the last reported sale
price thereof on the relevant date or (if there were no trades on that date) the
latest preceding date upon which a sale was reported, or (B) if the Company
Stock is not principally traded on any such exchange, the last reported sale
price of a share of Company Stock on the relevant date, as reported by the OTC
Bulletin Board or, if shares are not reported on the OTC Bulletin Board, as
determined by the Committee through any reasonable valuation method authorized
under the Code.

(ii)       If the Company Stock is not publicly traded or, if publicly traded,
is not subject to reported transactions as set forth above, the Fair Market
Value per share shall be as determined by the Committee through any reasonable
valuation method authorized under the Code.

(p)           “Grant” shall mean a grant of Options, SARs, Stock Awards, Stock
Units or Other Stock-Based Awards under the Plan.

(q)           “Grant Instrument” shall mean the agreement that sets forth the
terms of a Grant, including any amendments.

(r)            “Grantee” shall mean an Employee, Key Advisor or Non-Employee
Director who receives a Grant under the Plan.

(s)           “Incentive Stock Option” shall mean an option to purchase Company
Stock that is intended to meet the requirements of section 422 of the Code.

 

(t)

“Key Advisor” shall mean a consultant or advisor of an Employer

(u)           “Non-Employee Director” shall mean a member of the Board who is
not an Employee.

 

-3-

 



 

--------------------------------------------------------------------------------

(v)           “Nonqualified Stock Option” shall mean an option to purchase
Company Stock that is not intended to meet the requirements of section 422 of
the Code.

(w)          “Option” shall mean an Incentive Stock Option or Nonqualified Stock
Option granted under the Plan.

(x)           “Other Stock-Based Award” shall mean any Grant based on, measured
by or payable in Company Stock, as described in Section 10.

(y)           “SAR” shall mean a stock appreciation right with respect to a
share of Company Stock.

(z)           “Stock Award” shall mean an award of Company Stock, with or
without restrictions.

(aa)         “Stock Unit” shall mean a unit that represents a hypothetical share
of Company Stock.

 

Section 2.

Administration

(a)           Committee. The Plan shall be administered and interpreted by the
Board or by a Committee appointed by the Board. The Committee, if applicable,
should consist of two or more persons who are “outside directors” as defined
under section 162(m) of the Code, and related Treasury regulations, and
“non-employee directors” as defined under Rule 16b-3 under the Exchange Act. The
Board shall approve and administer all grants made to Non-Employee Directors.
The Committee may delegate authority to one or more subcommittees, as it deems
appropriate. To the extent that the Board or a subcommittee administers the
Plan, references in the Plan to the “Committee” shall be deemed to refer to the
Board or such subcommittee. In the absence of a specific designation by the
Board to the contrary, the Plan shall be administered by the Committee of the
Board or any successor Board committee performing substantially the same
functions.

(b)           Committee Authority. The Committee shall have the sole authority
to (i) determine the individuals to whom grants shall be made under the Plan,
(ii) determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms of any previously issued grant, subject to the provisions of Section
18 below, and (v) deal with any other matters arising under the Plan.

(c)           Committee Determinations. The Committee shall have full power and
express discretionary authority to administer and interpret the Plan, to make
factual determinations and to adopt or amend such rules, regulations, agreements
and instruments for implementing the Plan and for the conduct of its business as
it deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on

 

-4-

 



 

--------------------------------------------------------------------------------

all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.

 

Section 3.

Grants

Awards under the Plan may consist of grants of Options as described in Section
6, Stock Awards as described in Section 7, Stock Units as described in Section
8, SARs as described in Section 9 and Other Stock-Based Awards as described in
Section 10. All Grants shall be subject to the terms and conditions set forth
herein and to such other terms and conditions consistent with this Plan as the
Committee deems appropriate and as are specified in writing by the Committee to
the individual in the Grant Instrument. All Grants shall be made conditional
upon the Grantee’s acknowledgement, in writing or by acceptance of the Grant,
that all decisions and determinations of the Committee shall be final and
binding on the Grantee, his or her beneficiaries and any other person having or
claiming an interest under such Grant. Grants under a particular Section of the
Plan need not be uniform as among the Grantees.

 

Section 4.

Shares Subject to the Plan

(a)           Shares Authorized. Subject to adjustment as described below, the
aggregate number of shares of Company Stock that may be issued or transferred
under the Plan shall be equal to the sum of the following: (i) 2,005,059 shares,
plus (ii) the number of shares of Company Stock subject to outstanding grants
under the Prior Plans as of the Effective Date, and (iii) the number of shares
of Company Stock remaining available for issuance under the Prior Plans but not
subject to previously exercised, vested or paid grants as of the Effective Date,
such that the aggregate number of shares available under the Plan is 10,000,000
shares. Shares issued or transferred under the Plan may be authorized but
unissued shares of Company Stock or reacquired shares of Company Stock,
including shares purchased by the Company on the open market for purposes of the
Plan. If and to the extent Options or SARs granted under the Plan (including
options granted under the Prior Plans) terminate, expire or are canceled,
forfeited, exchanged or surrendered without having been exercised or if any
Stock Awards, Stock Units or Other Stock-Based Awards (including Stock Awards
granted under the Prior Plans) are forfeited, terminated or otherwise not paid
in full, the shares subject to such Grants shall again be available for purposes
of the Plan. Shares of Company Stock surrendered in payment of the Exercise
Price of an Option shall again be available for purposes of the Plan. To the
extent any Grants are paid in cash, and not in shares of Company Stock, any
shares previously subject to such Grants shall again be available for issuance
or transfer under the Plan.

(b)           Individual Limits. All Grants under the Plan shall be expressed in
shares of Stock. The maximum aggregate number of shares of Company Stock that
shall be subject to Grants made under the Plan to any individual during any
calendar year shall be 1,000,000 shares, subject to adjustment as described
below.

 

-5-

 



 

--------------------------------------------------------------------------------

                (c)           Adjustments. If there is any change in the number
or kind of shares of Company Stock outstanding by reason of (i) a stock
dividend, spinoff, recapitalization, stock split, or combination or exchange of
shares, (ii) a merger, reorganization or consolidation, (iii) a reclassification
or change in par value, or (iv) any other extraordinary or unusual event
affecting the outstanding Company Stock as a class without the Company’s receipt
of consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for issuance under the Plan, the maximum number of shares of
Company Stock for which any individual may receive Grants in any year, the kind
and number of shares covered by outstanding Grants, the kind and number of
shares issued and to be issued under the Plan, and the price per share or the
applicable market value of such Grants shall be equitably adjusted by the
Committee to reflect any increase or decrease in the number of, or change in the
kind or value of, the issued shares of Company Stock to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under the Plan
and such outstanding Grants; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated. In addition, in the event of
a Change of Control of the Company, the provisions of Section 16 of the Plan
shall apply. Any adjustments to outstanding Grants shall be consistent with
section 409A or 424 of the Code, to the extent applicable. Any adjustments
determined by the Committee shall be final, binding and conclusive.

 

Section 5.

Eligibility for Participation

(a)           Eligible Persons. All Employees (including, for all purposes of
the Plan, an Employee who is a member of the Board) and Non-Employee Directors
shall be eligible to participate in the Plan. Key Advisors shall be eligible to
participate in the Plan if the Key Advisors render bona fide services to the
Employer, the services are not in connection with the offer and sale of
securities in a capital-raising transaction and the Key Advisors do not directly
or indirectly promote or maintain a market for the Company’s securities.

(b)           Selection of Grantees. The Committee shall select the Employees,
Non-Employee Directors and Key Advisors to receive Grants and shall determine
the number of shares of Company Stock subject to a particular Grant in such
manner as the Committee determines.

 

Section 6.

Options

The Committee may grant Options to an Employee, Non-Employee Director or Key
Advisor upon such terms as the Committee deems appropriate. The following
provisions are applicable to Options:

(a)           Number of Shares. The Committee shall determine the number of
shares of Company Stock that will be subject to each Grant of Options to
Employees, Non-Employee Directors and Key Advisors.

 

(b)

Type of Option and Price.

 

-6-

 



 

--------------------------------------------------------------------------------

(i)        The Committee may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of the two, all in accordance with the terms and
conditions set forth herein. Incentive Stock Options may be granted only to
employees of the Company or its parent or subsidiary corporations, as defined in
section 424 of the Code. Nonqualified Stock Options may be granted to Employees,
Non-Employee Directors and Key Advisors.

(ii)       The Exercise Price of Company Stock subject to an Option shall be
determined by the Committee and shall be equal to or greater than the Fair
Market Value of a share of Company Stock on the date the Option is granted.
However, an Incentive Stock Option may not be granted to an Employee who, at the
time of grant, owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company, or any parent or subsidiary
corporation of the Company, as defined in section 424 of the Code, unless the
Exercise Price per share is not less than 110% of the Fair Market Value of a
share of Company Stock on the date of grant.

(c)           Option Term. The Committee shall determine the term of each
Option. The term of any Option for US Employees shall not exceed ten years from
the date of grant. The term of any Option for Swiss Employees shall not excess
eleven years from the date of grant. Notwithstanding the foregoing, the term of
any Incentive Stock Option that is granted to an Employee who, at the time of
grant, owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company, or any parent or subsidiary corporation of
the Company, as defined in section 424 of the Code, shall not have a term that
exceeds five years from the date of grant.

(d)           Exercisability of Options. Options shall become exercisable in
accordance with such terms and conditions, consistent with the Plan, as may be
determined by the Committee and specified in the Grant Instrument. The Committee
may accelerate the exercisability of any or all outstanding Options at any time
for any reason.

(e)           Grants to Non-Exempt Employees. Notwithstanding the foregoing,
Options granted to persons who are non-exempt employees under the Fair Labor
Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such Options may become exercisable,
as determined by the Committee, upon the Grantee’s death, Disability or
retirement, or upon a Change of Control or other circumstances permitted by
applicable regulations).

 

(f)

Termination of Employment, Disability or Death.

(i)        Except as provided below, an Option may only be exercised while the
Grantee is employed by, or providing service to, the Employer as an Employee,
member of the Board or Key Advisor.

(ii)       In the event that a Grantee ceases to be employed by, or provide
service to, the Employer for any reason other than Disability, death or
termination for

 

-7-

 



 

--------------------------------------------------------------------------------

Cause, any Option which is otherwise exercisable by the Grantee shall terminate
unless exercised within 90 days after the date on which the Grantee ceases to be
employed by, or provide service to, the Employer (or within such other period of
time as may be specified by the Committee), but in any event no later than the
date of expiration of the Option term. Except as otherwise provided by the
Committee, any of the Grantee’s Options that are not otherwise exercisable as of
the date on which the Grantee ceases to be employed by, or provide service to,
the Employer shall terminate as of such date.

(iii)      In the event the Grantee ceases to be employed by, or provide service
to, the Company on account of a termination for Cause by the Employer, any
Option held by the Grantee shall terminate as of the date the Grantee ceases to
be employed by, or provide service to, the Employer. In addition,
notwithstanding any other provisions of this Section 6, if the Committee
determines that the Grantee has engaged in conduct that constitutes Cause at any
time while the Grantee is employed by, or providing service to, the Employer or
after the Grantee’s termination of employment or service, any Option held by the
Grantee shall immediately terminate and the Grantee shall automatically forfeit
all shares underlying any exercised portion of an Option for which the Company
has not yet delivered the share certificates, upon refund by the Company of the
Exercise Price paid by the Grantee for such shares. Upon any exercise of an
Option, the Company may withhold delivery of share certificates pending
resolution of an inquiry that could lead to a finding resulting in a forfeiture.

(iv)      In the event the Grantee ceases to be employed by, or provide service
to, the Employer because the Grantee is Disabled, any Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within one year
after the date on which the Grantee ceases to be employed by, or provide service
to, the Employer (or within such other period of time as may be specified by the
Committee), but in any event no later than the date of expiration of the Option
term. Except as otherwise provided by the Committee, any of the Grantee’s
Options which are not otherwise exercisable as of the date on which the Grantee
ceases to be employed by, or provide service to, the Employer shall terminate as
of such date.

(v)       If the Grantee dies while employed by, or providing service to, the
Employer or within 90 days after the date on which the Grantee ceases to be
employed or provide service on account of a termination specified in Section
6(e)(ii) above (or within such other period of time as may be specified by the
Committee), any Option that is otherwise exercisable by the Grantee shall
terminate unless exercised within one year after the date on which the Grantee
ceases to be employed by, or provide service to, the Employer (or within such
other period of time as may be specified by the Committee), but in any event no
later than the date of expiration of the Option term. Except as otherwise
provided by the Committee, any of the Grantee’s Options that are not otherwise
exercisable as of the date on which the Grantee ceases to be employed by, or
provide service to, the Employer shall terminate as of such date.

(g)           Exercise of Options. A Grantee may exercise an Option that has
become exercisable, in whole or in part, by delivering a notice of exercise to
the Company. The Grantee shall pay the Exercise Price for an Option as specified
by the Committee (i) in cash, (ii) unless the Committee determines otherwise, by
delivering shares of Company Stock owned by the

 

-8-

 



 

--------------------------------------------------------------------------------

Grantee and having a Fair Market Value on the date of exercise at least equal to
the Exercise Price or by attestation (on a form prescribed by the Committee) to
ownership of shares of Company Stock having a Fair Market Value on the date of
exercise at least equal to the Exercise Price, (iii) by payment through a broker
in accordance with procedures permitted by Regulation T of the Federal Reserve
Board, or (iv) by such other method as the Committee may approve. Shares of
Company Stock used to exercise an Option shall have been held by the Grantee for
the requisite period of time necessary to avoid adverse accounting consequences
to the Company with respect to the Option. Payment for the shares to be issued
or transferred pursuant to the Option, and any required withholding taxes, must
be received by the Company by the time specified by the Committee depending on
the type of payment being made, but in all cases prior to the issuance or
transfer of such shares.

(h)           Limits on Incentive Stock Options. Each Incentive Stock Option
shall provide that, if the aggregate Fair Market Value of the Company Stock on
the date of the grant with respect to which Incentive Stock Options are
exercisable for the first time by a Grantee during any calendar year, under the
Plan or any other stock option plan of the Company or a parent or subsidiary,
exceeds $100,000, then the Option, as to the excess, shall be treated as a
Nonqualified Stock Option. An Incentive Stock Option shall not be granted to any
person who is not an Employee of the Company or a parent or subsidiary
corporation (within the meaning of section 424(f) of the Code) of the Company.

 

Section 7.

Stock Awards

The Committee may issue or transfer shares of Company Stock to an Employee,
Non-Employee Director or Key Advisor under a Stock Award, upon such terms as the
Committee deems appropriate. The following provisions are applicable to Stock
Awards:

(a)           General Requirements. Shares of Company Stock issued or
transferred pursuant to Stock Awards may be issued or transferred for
consideration or for no consideration, and subject to restrictions or no
restrictions, as determined by the Committee. The Committee may, but shall not
be required to, establish conditions under which restrictions on Stock Awards
shall lapse over a period of time or according to such other criteria as the
Committee deems appropriate, including, without limitation, restrictions based
upon the achievement of specific performance goals. The period of time during
which the Stock Awards will remain subject to restrictions will be designated in
the Grant Instrument as the “Restriction Period.”

(b)           Number of Shares. The Committee shall determine the number of
shares of Company Stock to be issued or transferred pursuant to a Stock Award
and the restrictions applicable to such shares.

(c)           Requirement of Employment or Service. If the Grantee ceases to be
employed by, or provide service to, the Employer during a period designated in
the Grant Instrument as the Restriction Period, or if other specified conditions
are not met, the Stock Award shall terminate as to all shares covered by the
Grant as to which the restrictions have not lapsed, and those shares of Company
Stock must be immediately returned to the Company. The

 

-9-

 



 

--------------------------------------------------------------------------------

Committee may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.

(d)           Restrictions on Transfer and Legend on Stock Certificate. During
the Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of a Stock Award except under Section 15(a)
below. Unless otherwise determined by the Committee, the Company will retain
possession of certificates for shares of Stock Awards until all restrictions on
such shares have lapsed. Each certificate for a Stock Award, unless held by the
Company, shall contain a legend giving appropriate notice of the restrictions in
the Grant. The Grantee shall be entitled to have the legend removed from the
stock certificate covering the shares subject to restrictions when all
restrictions on such shares have lapsed. The Committee may determine that the
Company will not issue certificates for Stock Awards until all restrictions on
such shares have lapsed.

(e)           Right to Vote and to Receive Dividends. Unless the Committee
determines otherwise, during the Restriction Period, the Grantee shall have the
right to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares, subject to any restrictions deemed
appropriate by the Committee, including, without limitation, the achievement of
specific performance goals.

(f)            Lapse of Restrictions. All restrictions imposed on Stock Awards
shall lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions, if any, imposed by the Committee. The Committee
may determine, as to any or all Stock Awards, that the restrictions shall lapse
without regard to any Restriction Period.

 

Section 8.

Stock Units

The Committee may grant Stock Units, each of which shall represent one
hypothetical share of Company Stock, to an Employee, Non-Employee Director or
Key Advisor upon such terms and conditions as the Committee deems appropriate.
The following provisions are applicable to Stock Units:

(a)           Crediting of Units. Each Stock Unit shall represent the right of
the Grantee to receive a share of Company Stock or an amount of cash based on
the value of a share of Company Stock, if and when specified conditions are met.
All Stock Units shall be credited to bookkeeping accounts established on the
Company’s records for purposes of the Plan.

(b)           Terms of Stock Units. The Committee may grant Stock Units that are
payable if specified performance goals or other conditions are met, or under
other circumstances. Stock Units may be paid at the end of a specified
performance period or other period, or payment may be deferred to a date
authorized by the Committee. The Committee shall determine the number of Stock
Units to be granted and the requirements applicable to such Stock Units.

(c)           Requirement of Employment or Service. If the Grantee ceases to be
employed by, or provide service to, the Employer prior to the vesting of Stock
Units, or if other conditions established by the Committee are not met, the
Grantee’s Stock Units shall be

 

-10-

 



 

--------------------------------------------------------------------------------

forfeited. The Committee may, however, provide for complete or partial
exceptions to this requirement as it deems appropriate.

(d)           Payment With Respect to Stock Units. Payments with respect to
Stock Units shall be made in cash, Company Stock or any combination of the
foregoing, as the Committee shall determine.

 

Section 9.

Stock Appreciation Rights

The Committee may grant SARs to an Employee, Non-Employee Director or Key
Advisor separately or in tandem with any Option. The following provisions are
applicable to SARs:

(a)           General Requirements. The Committee may grant SARs to an Employee
or Non-Employee Director separately or in tandem with any Option (for all or a
portion of the applicable Option). Tandem SARs may be granted either at the time
the Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the time of the Grant of the Incentive Stock Option.
The Committee shall establish the base amount of the SAR at the time the SAR is
granted. The base amount of each SAR shall be equal to the per share Exercise
Price of the related Option or, if there is no related Option, an amount equal
to or greater than the Fair Market Value of a share of Company Stock as of the
date of Grant of the SAR.

(b)           Tandem SARs. In the case of tandem SARs, the number of SARs
granted to a Grantee that shall be exercisable during a specified period shall
not exceed the number of shares of Company Stock that the Grantee may purchase
upon the exercise of the related Option during such period. Upon the exercise of
an Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.

(c)           Exercisability. An SAR shall be exercisable during the period
specified by the Committee in the Grant Instrument and shall be subject to such
vesting and other restrictions as may be specified in the Grant Instrument. The
Committee may accelerate the exercisability of any or all outstanding SARs at
any time for any reason. SARs may only be exercised while the Grantee is
employed by, or providing service to, the Employer or during the applicable
period after termination of employment or service as described in Section 6(e)
above. A tandem SAR shall be exercisable only during the period when the Option
to which it is related is also exercisable.

(d)           Grants to Non-Exempt Employees. Notwithstanding the foregoing,
SARs granted to persons who are non-exempt employees under the Fair Labor
Standards Act of 1938, as amended, may not be exercisable for at least six
months after the date of grant (except that such SARs may become exercisable, as
determined by the Committee, upon the Grantee’s death, Disability or retirement,
or upon a Change of Control or other circumstances permitted by applicable
regulations).

 

-11-

 



 

--------------------------------------------------------------------------------

(e)           Value of SARs. When a Grantee exercises SARs, the Grantee shall
receive in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised. The stock appreciation for an SAR
is the amount by which the Fair Market Value of the underlying Company Stock on
the date of exercise of the SAR exceeds the base amount of the SAR as described
in subsection (a).

(f)            Form of Payment. The appreciation in an SAR shall be paid in
shares of Company Stock, cash or any combination of the foregoing, as the
Committee shall determine. For purposes of calculating the number of shares of
Company Stock to be received, shares of Company Stock shall be valued at their
Fair Market Value on the date of exercise of the SAR.

 

Section 10.

Other Stock-Based Awards

The Committee may grant Other Stock-Based Awards, which are awards (other than
those described in Sections 6, 7, 8 and 9 of the Plan) that are based on or
measured by Company Stock, to any Employee, Non-Employee Director or Key
Advisor, on such terms and conditions as the Committee shall determine. Other
Stock-Based Awards may be awarded subject to the achievement of performance
goals or other conditions and may be payable in cash, Company Stock or any
combination of the foregoing, as the Committee shall determine.

 

Section 11.

Dividend Equivalents

The Committee may grant Dividend Equivalents in connection Stock Units or Other
Stock-Based Awards. Dividend Equivalents may be paid currently or accrued as
contingent cash obligations and may be payable in cash or shares of Company
Stock, and upon such terms as the Committee may establish, including, without
limitation, the achievement of specific performance goals.

 

Section 12.

Qualified Performance-Based Compensation

The Committee may determine that Stock Awards, Stock Units, Other Stock-Based
Awards and Dividend Equivalents granted to an Employee shall be considered
“qualified performance-based compensation” under section 162(m) of the Code. The
following provisions shall apply to Grants of Stock Awards, Stock Units, Other
Stock-Based Awards and Dividend Equivalents that are to be considered “qualified
performance-based compensation” under section 162(m) of the Code:

 

(a)

Performance Goals.

(i)        When Stock Awards, Stock Units, Other Stock-Based Awards or Dividend
Equivalents that are to be considered “qualified performance-based compensation”
are granted, the Committee shall establish in writing (A) the objective
performance goals that must be met, (B) the performance period during which the
performance will be measured, (C) the threshold, target and maximum amounts that
may be paid if the performance goals are met, and (D) any other conditions that
the Committee deems appropriate and consistent with the Plan and Section 162(m)
of the Code.

 

-12-

 



 

--------------------------------------------------------------------------------

(ii)       The business criteria may relate to the Grantee’s business unit or
the performance of the Company and its parents and subsidiaries as a whole, or
any combination of the foregoing. The Committee shall use objectively
determinable performance goals based on one or more of the following criteria:
stock price, earnings per share, net earnings, operating earnings, earnings
before income taxes, EBITDA (earnings before income tax expense, interest
expense, and depreciation and amortization expense), return on assets,
stockholder return, return on equity, growth in assets, unit volume, sales or
market share, or strategic business criteria consisting of one or more
objectives based on meeting specified revenue goals, market penetration goals,
geographic business expansion goals, cost targets or goals relating to
acquisitions or divestitures.

(b)           Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code. The
performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the goals be established in such a way that a third party with knowledge of
the relevant facts could determine whether and to what extent the performance
goals have been met. The Committee shall not have discretion to increase the
amount of compensation that is payable upon achievement of the designated
performance goals.

(c)           Announcement of Grants. The Committee shall certify and announce
the results for each performance period to all Grantees after the announcement
of the Company’s financial results for the performance period. If and to the
extent that the Committee does not certify that the performance goals have been
met, the grants of Stock Awards, Stock Units, Other Stock-Based Awards and
Dividend Equivalents for the performance period shall be forfeited or shall not
be made, as applicable. If Dividend Equivalents are granted as “qualified
performance-based compensation” under section 162(m) of the Code, a Grantee may
not accrue more than $1,000,000 of such Dividend Equivalents during any calendar
year.

(d)           Death, Disability or Other Circumstances. The Committee may
provide that Stock Awards, Stock Units, Other Stock-Based Awards and Dividend
Equivalents shall be payable or restrictions on such Grants shall lapse, in
whole or in part, in the event of the Grantee’s death or Disability during the
performance period, or under other circumstances consistent with the Treasury
regulations and rulings under section 162(m) of the Code.

 

Section 13.

Deferrals

The Committee may permit or require a Grantee to defer receipt of the payment of
cash or the delivery of shares that would otherwise be due to such Grantee in
connection with any Stock Units or Other Stock-Based Awards. If any such
deferral election is permitted or required, the Committee shall establish rules
and procedures for such deferrals and may provide for

 

-13-

 



 

--------------------------------------------------------------------------------

interest or other earnings to be paid on such deferrals. The rules and
procedures for any such deferrals shall be consistent with applicable
requirements of section 409A of the Code.

 

Section 14.

Withholding of Taxes

(a)           Required Withholding. All Grants under the Plan shall be subject
to applicable federal (including FICA), state and local tax withholding
requirements. The Employer may require that the Grantee or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages and compensation paid
by the Employer the amount of any withholding taxes due with respect to such
Grants.

(b)           Election to Withhold Shares. If the Committee so permits, a
Grantee may elect to satisfy the Employer’s tax withholding obligation with
respect to Grants paid in Company Stock by having shares withheld up to an
amount that does not exceed the Grantee’s minimum applicable withholding tax
rate for federal (including FICA), state and local tax liabilities. The election
must be in a form and manner prescribed by the Committee and may be subject to
the prior approval of the Committee.

 

Section 15.

Transferability of Grants

(a)           Nontransferability of Grants. Except as provided below, only the
Grantee may exercise rights under a Grant during the Grantee’s lifetime. A
Grantee may not transfer those rights except (i) by will or by the laws of
descent and distribution or (ii) with respect to Grants other than Incentive
Stock Options, pursuant to a domestic relations order. When a Grantee dies, the
personal representative or other person entitled to succeed to the rights of the
Grantee may exercise such rights. Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Grantee’s will or under the applicable laws of descent and distribution.

(b)           Transfer of Nonqualified Stock Options. Notwithstanding the
foregoing, the Committee may provide, in a Grant Instrument, that a Grantee may
transfer Nonqualified Stock Options to family members, or one or more trusts or
other entities for the benefit of or owned by family members, consistent with
the applicable securities laws, according to such terms as the Committee may
determine; provided that the Grantee receives no consideration for the transfer
of an Option and the transferred Option shall continue to be subject to the same
terms and conditions as were applicable to the Option immediately before the
transfer.

 

Section 16.

Consequences of a Change of Control

(a)           Notice and Acceleration. Unless the Committee determines
otherwise, effective upon the date of the Change of Control, (i) all outstanding
Options and SARs shall automatically accelerate and become fully exercisable,
(ii) the restrictions and conditions on all outstanding Stock Awards shall
immediately lapse, and (iii) all Stock Units, Other Stock-Based

 

-14-

 



 

--------------------------------------------------------------------------------

Awards and Dividend Equivalents shall become fully vested and shall be paid at
their target values, or in such greater amounts as the Committee may determine.

(b)           Other Alternatives. Notwithstanding the foregoing, in the event of
a Change of Control, the Committee may take one or more of the following actions
with respect to any or all outstanding Grants: the Committee may (i) require
that Grantees surrender their outstanding Options and SARs in exchange for one
or more payments by the Company, in cash or Company Stock as determined by the
Committee, in an amount equal to the amount by which the then Fair Market Value
of the shares of Company Stock subject to the Grantee’s unexercised Options and
SARs exceeds the Exercise Price of the Options or the base amount of the SARs,
as applicable, (ii) after giving Grantees an opportunity to exercise their
outstanding Options and SARs, terminate any or all unexercised Options and SARs
at such time as the Committee deems appropriate, or (iii) determine that
outstanding Options and SARs that are not exercised shall be assumed by, or
replaced with comparable options or rights by, the surviving corporation, (or a
parent or subsidiary of the surviving corporation), and other outstanding Grants
that remain in effect after the Change of Control shall be converted to similar
grants of the surviving corporation (or a parent or subsidiary of the surviving
corporation). Such surrender or termination shall take place as of the date of
the Change of Control or such other date as the Committee may specify.

 

Section 17.

Requirements for Issuance or Transfer of Shares

No Company Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance or
transfer of such Company Stock have been complied with to the satisfaction of
the Committee. The Committee shall have the right to condition any Grant on the
Grantee’s undertaking in writing to comply with such restrictions on his or her
subsequent disposition of the shares of Company Stock as the Committee shall
deem necessary or advisable, and certificates representing such shares may be
legended to reflect any such restrictions. Certificates representing shares of
Company Stock issued or transferred under the Plan may be subject to such
stop-transfer orders and other restrictions as the Committee deems appropriate
to comply with applicable laws, regulations and interpretations, including any
requirement that a legend be placed thereon.

 

Section 18.

Amendment and Termination of the Plan

(a)           Amendment. The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without stockholder
approval if such approval is required in order to comply with the Code or other
applicable law, or to comply with applicable stock exchange requirements.

(b)           No Repricing Without Stockholder Approval. Notwithstanding
anything in the Plan to the contrary, the Committee may not reprice Options, nor
may the Board amend the Plan to permit repricing of Options, unless the
stockholders of the Company provide prior approval for such repricing. An
adjustment to an Option pursuant to Section 4(c) above shall not constitute a
repricing of the Option.

 

-15-

 



 

--------------------------------------------------------------------------------

(c)           Stockholder Re-Approval Requirement. If Stock Awards, Stock Units,
Other Stock-Based Awards or Dividend Equivalents are granted as “qualified
performance-based compensation” under Section 12 above, the Plan must be
reapproved by the stockholders no later than the first stockholders meeting that
occurs in the fifth year following the year in which the stockholders previously
approved the provisions of Section 12, if required by section 162(m) of the Code
or the regulations thereunder.

(d)           Termination of Plan. The Plan shall terminate on the day
immediately preceding the tenth anniversary of its effective date, unless the
Plan is terminated earlier by the Board or is extended by the Board with the
approval of the stockholders.

(e)           Termination and Amendment of Outstanding Grants. A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents or unless the
Committee acts under Section 19(f) below. The termination of the Plan shall not
impair the power and authority of the Committee with respect to an outstanding
Grant. Whether or not the Plan has terminated, an outstanding Grant may be
terminated or amended under Section 19(f) below or may be amended by agreement
of the Company and the Grantee consistent with the Plan.

(f)            Effective Date of the Plan. The Plan shall be effective as of May
14,2008 subject to stockholder approval of the Plan.

 

Section 19.

Miscellaneous

(a)           Grants in Connection with Corporate Transactions and Otherwise.
Nothing contained in the Plan shall be construed to (i) limit the right of the
Committee to make Grants under the Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or (ii) limit the right of the Company to grant stock
options or make other awards outside of the Plan. The Committee may make a Grant
to an employee of another corporation who becomes an Employee by reason of a
corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company, in substitution for a stock
option or stock awards grant made by such corporation. Notwithstanding anything
in the Plan to the contrary, the Committee may establish such terms and
conditions of the new Grants as it deems appropriate, including setting the
Exercise Price of Options or the base price of SARs at a price necessary to
retain for the Grantee the same economic value as the prior options or rights.

(b)           Governing Document. The Plan shall be the controlling document. No
other statements, representations, explanatory materials or examples, oral or
written, may amend the Plan in any manner. The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.

 

-16-

 



 

--------------------------------------------------------------------------------

(c)           Funding of the Plan. The Plan shall be unfunded. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Grants under the Plan.

(d)           Rights of Grantees. Nothing in the Plan shall entitle any
Employee, Non-Employee Director, Key Advisor or other person to any claim or
right to be granted a Grant under the Plan. Neither the Plan nor any action
taken hereunder shall be construed as giving any individual any rights to be
retained by or in the employ of the Employer or any other employment rights.

(e)           No Fractional Shares. No fractional shares of Company Stock shall
be issued or delivered pursuant to the Plan or any Grant. Except as otherwise
provided under the Plan, the Committee shall determine whether cash, other
awards or other property shall be issued or paid in lieu of such fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.

(f)            Compliance with Law. The Plan, the exercise of Options and SARs
and the obligations of the Company to issue or transfer shares of Company Stock
under Grants shall be subject to all applicable laws and regulations, and to
approvals by any governmental or regulatory agency as may be required. With
respect to persons subject to section 16 of the Exchange Act, it is the intent
of the Company that the Plan and all transactions under the Plan comply with all
applicable provisions of Rule 16b-3 or its successors under the Exchange Act. In
addition, it is the intent of the Company that Incentive Stock Options comply
with the applicable provisions of section 422 of the Code, that Grants of
“qualified performance-based compensation” comply with the applicable provisions
of section 162(m) of the Code and that, to the extent applicable, Grants comply
with the requirements of section 409A of the Code. To the extent that any legal
requirement of section 16 of the Exchange Act or section 422, 162(m) or 409A of
the Code as set forth in the Plan ceases to be required under section 16 of the
Exchange Act or section 422, 162(m) or 409A of the Code, that Plan provision
shall cease to apply. The Committee may revoke any Grant if it is contrary to
law or modify a Grant to bring it into compliance with any valid and mandatory
government regulation.

(g)           Employees Subject to Taxation Outside the United States. With
respect to Grantees who are believed by the Committee to be subject to taxation
in countries other than the United States, the Committee may make Grants on such
terms and conditions, consistent with the Plan, as the Committee deems
appropriate to comply with the laws of the applicable countries, and the
Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

(h)           Governing Law. The validity, construction, interpretation and
effect of the Plan and Grant Instruments issued under the Plan shall be governed
and construed by and determined in accordance with the laws of the State of
Delaware, without giving effect to the conflict of laws provisions thereof.

 

-17-

 



 

 